Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of November 1,
2013, by and among Ignyta, Inc., a Nevada corporation (the “Company”) (f.k.a.
Infinity Oil & Gas Company), and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser” and
collectively, the “Purchasers”).

RECITALS

A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate number of shares of common stock, par value $0.00001
per share (the “Common Stock”), of the Company, determined as set forth in
Section 2.1(a) below (which aggregate amount for all Purchasers together shall
be collectively referred to herein as the “Shares”).

C. The Shares may also be referred to herein as the “Securities”.

D. The Company has engaged Ladenburg Thalmann & Co. as its exclusive placement
agent (the “Placement Agent”) for the offering of the Shares on a “best efforts”
basis.

E. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing (or otherwise) against the
Company or any of its properties or any officer, director or employee of the
Company as of the date hereof acting in his or her capacity as an officer,
director or employee of the Company before or by any federal, state, county,
local or foreign court, arbitrator, governmental or administrative agency,
regulatory authority, stock market, stock exchange or trading facility.

“Additional Shares” has the meaning set forth in Section 4.3.

 

1.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 144. With respect to a Purchaser, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Purchaser will be deemed to be an Affiliate of such Purchaser.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Buy-In” has the meaning set forth in Section 4.1(f).

“Buy-In Price” has the meaning set forth in Section 4.1(f).

“Closing” means the closing of the purchase by the Purchasers listed on Annex A
hereto and sale by the Company of Shares to such Purchasers pursuant to this
Agreement on the Closing Date as provided in Section 2.1(a) hereof.

“Closing Date” means the third (3rd) Trading Day after the date on which this
Agreement has been executed and delivered by all parties hereto or such earlier
date as the parties hereto shall mutually agree, unless on such date the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 (other than those to be
satisfied at the Closing) shall not have been satisfied or waived, in which case
the Closing Date shall be on the third (3rd) Trading Day after the date on which
the last to be satisfied or waived of the conditions set forth in Sections 2.1,
2.2, 5.1 and 5.2 (other than those to be satisfied at the Closing) shall have
been satisfied or waived.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

“Company Counsel” means Morrison & Foerster LLP.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
officers of the Company who, as of the date hereof, have responsibility for the
matter or matters that are the subject of the statement.

“Compliance Certificate” has the meaning set forth in Section 2.2(a)(vi).

“Control” (including the terms “controlling”, “controlled” by or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Deadline Date” has the meaning set forth in Section 4.1(f).

“Dilutive Issuance” has the meaning set forth in Section 4.3.

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“Disclosure Schedule” has the meaning set forth in Section 3.1.

“Discounted Purchase Price” has the meaning set forth in Section 4.3.

 

2.



--------------------------------------------------------------------------------

“DTC” has the meaning set forth in Section 4.1(c).

“Environmental Laws” has the meaning set forth in Section 3.1(l).

“Evaluation Date” has the meaning set forth in Section 3.1(u).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Excluded Securities” has the meaning set forth in Section 4.3.

“FDA” has the meaning set forth in Section 3.1(o).

“Future Financings” has the meaning set forth in Section 3.2(q).

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Indemnified Person” has the meaning set forth in Section 4.9(b).

“Intellectual Property” has the meaning set forth in Section 3.1(r).

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit C, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.

“Lien” means any material lien, charge, claim, encumbrance, security interest,
right of first refusal, preemptive right or other restrictions of any kind.

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or financial condition of the Company, except that
any of the following, either alone or in combination, shall not be deemed a
Material Adverse Effect: (i) effects caused by changes or circumstances
affecting general market conditions in the U.S. economy or which are generally
applicable to the industry in which the Company operates provided that such
effects are not borne disproportionately by the Company, (ii) effects resulting
from or relating to the announcement or disclosure of the sale of the Securities
or other transactions contemplated by this Agreement, or (iii) effects caused by
any event, occurrence or condition resulting from or relating to the taking of
any action in accordance with this Agreement.

“Material Contract” means any contract of the Company that has been filed as an
exhibit to the SEC Reports pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K (including, for purposes hereof, any contracts that are required
to be filed as an exhibit to a Form 10).

“Material Permits” has the meaning set forth in Section 3.1(p).

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Outside Date” means November 15, 2013.

 

3.



--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on or quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the OTC Bulletin Board.

“Press Release” has the meaning set forth in Section 4.7.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchase Price” means $6.00 per share of Common Stock.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Purchaser Party” has the meaning set forth in Section 4.9(a).

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Reverse Merger Transaction” means the transaction whereby the Company (f.k.a.
Infinity Oil & Gas Company) issued a certain number of shares of Common Stock in
exchange for 100% of the ownership interest of Ignyta Operating, Inc. Upon
completion of the Reverse Merger Transaction, Ignyta Operating, Inc. became a
direct wholly-owned Subsidiary of the Company.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

“Stock Certificates” has the meaning set forth in Section 2.2(a)(iv).

“Subscription Amount” has the meaning set forth in Section 2.1(a).

 

4.



--------------------------------------------------------------------------------

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest.

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (unless the Principal Trading Market is
the OTC Bulletin Board or the “pink sheets”), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board or the OTC QB, OTC
QX or “pink sheets” tier of the OTC Markets Group, Inc.), a day on which the
Common Stock is traded in the over-the-counter market, as reported by the OTC
Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading Market
(other than the OTC QB, OTC QX or “pink sheets” tier of the OTC Markets Group,
Inc.), a day on which the Common Stock is quoted in the over-the-counter market
as reported by the OTC QB, OTC QX or “pink sheets” tier of the OTC Markets
Group, Inc. (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE-MKT,
the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market, the OTC Bulletin Board, the OTC QB, OTC QX or “pink sheets” tier of the
OTC Markets Group, Inc. (or any similar organization or agency succeeding to its
functions of reporting prices) on which the Common Stock is listed or quoted for
trading on the date in question.

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the annexes and exhibits attached hereto and thereto, the Irrevocable Transfer
Agent Instructions and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

“Transfer Agent” means Olde Monmouth Stock Transfer Co., Inc., or any successor
transfer agent for the Company.

“Unlegended Certificate” has the meaning set forth in Section 4.1(f).

ARTICLE 2

PURCHASE AND SALE

2.1 Closing.

(a) Amount. Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to each Purchaser listed on Annex
A hereto, and each Purchaser listed on Annex A hereto shall, severally and not
jointly, purchase from the Company, such number of Shares of Common Stock equal
to the quotient resulting from dividing (i) the aggregate purchase price for
such Purchaser, as indicated below such Purchaser’s name on its signature page
of this Agreement (the “Subscription Amount”) by (ii) the Purchase Price,
rounded down to the nearest whole Share.

(b) Closing. The Closing of the purchase and sale of the Shares shall take place
at the offices of Company Counsel, 12531 High Bluff Drive, Suite 100, San Diego,
California on the Closing Date or at such other locations or remotely by
facsimile transmission or other electronic means as the parties may mutually
agree.

 

5.



--------------------------------------------------------------------------------

(c) Form of Payment. On the Closing Date, (i) each Purchaser listed on Annex A
hereto shall wire its Subscription Amount, in United States dollars and in
immediately available funds, in the amount set forth as the “Aggregate Purchase
Price (Subscription Amount)” indicated below such Purchaser’s name on the
applicable signature page hereto by wire transfer to the Company’s account, as
set forth in instructions previously provided to the Purchasers, and (ii) the
Company shall irrevocably instruct the Transfer Agent to deliver to each
Purchaser listed on Annex A hereto one or more stock certificates, free and
clear of all restrictive and other legends except as expressly provided in
Section 4.1(b) hereof, evidencing the number of Shares such Purchaser is
purchasing as is calculated in accordance with Section 2.1(a) above, within
three (3) Business Days after the Closing.

2.2 Closing Deliveries.

(a) On or prior to the Closing with respect to the Purchasers listed on Annex A
hereto, the Company shall issue, deliver or cause to be delivered to such
Purchaser the following (the “Company Deliverables”):

(i) this Agreement, duly executed by the Company;

(ii) a legal opinion of Company Counsel dated as of the Closing Date and
addressed to such Purchasers;

(iii) the Registration Rights Agreement, duly executed by the Company;

(iv) a copy of the duly executed Irrevocable Transfer Agent Instructions
delivered to and acknowledged in writing by the Transfer Agent, relating to the
issuance of stock certificates, free and clear of all restrictive and other
legends except as provided in Section 4.1(b) hereof, evidencing the Shares
subscribed for by the Purchasers hereunder to be registered in the names
provided by the Purchasers as set forth on the Stock Certificate Questionnaire
included as Exhibit B-2 hereto (the “Stock Certificates”) and delivered to the
Company pursuant to Section 2.2(b)(iv), with the original Stock Certificates to
be delivered to the addresses provided by the Purchasers on such questionnaires
within three (3) Business Days following the Closing;

(v) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate of incorporation, as amended, and bylaws of
the Company and (c) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company, in the form attached hereto as Exhibit D;

(vi) a certificate (the “Compliance Certificate”), dated as of the Closing Date
and signed by the Company’s Chief Executive Officer or its Chief Financial
Officer, certifying to the fulfillment of the conditions specified in
Sections 5.1(a) and (b) in the form attached hereto as Exhibit E.

(vii) a certificate evidencing the formation and good standing of the Company
issued by the Secretary of State of the State of Nevada, as of a date within
five (5) days of the Closing Date;

(viii) a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State of the State of
California, as of a date within ten (10) days of the Closing Date; and

 

6.



--------------------------------------------------------------------------------

(ix) a certified copy of the Certificate of Incorporation, as certified by the
Secretary of State of the State of Nevada, as of a date within ten (10) days of
the Closing Date.

(b) On or prior to the Closing with respect to the Purchasers listed on Annex A
hereto, each Purchaser shall deliver or cause to be delivered to the Company the
following (the “Purchaser Deliverables”):

(i) this Agreement, duly executed by such Purchaser;

(ii) its Subscription Amount, in United States dollars and in immediately
available funds, by wire transfer to the Company’s account as previously
provided to the Purchasers;

(iii) a fully completed and duly executed Selling Stockholder Questionnaire in
the form attached as Annex B to the Registration Rights Agreement; and

(iv) a fully completed and duly executed Accredited Investor Questionnaire and
Stock Certificate Questionnaire in the forms attached hereto as Exhibits B-1 and
B-2, respectively.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof and the Closing Date (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date), to each of the Purchasers that, except as disclosed in
the SEC Reports and the disclosure schedules delivered by the Company hereunder
(the “Disclosure Schedules”), which shall be deemed a part hereof and shall
qualify any representations made by the Company herein to the extent of the
applicable disclosure:

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
Ignyta Operating, Inc., a Delaware corporation.

(b) Organization and Qualification. The Company is an entity duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
with the requisite corporate power and authority to own or lease and use its
properties and assets and to carry on its business as currently conducted. The
Company is not in violation of any of the provisions of its certificate of
incorporation or bylaws. The Company is duly qualified to conduct business and
is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not have a Material
Adverse Effect.

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which it is a party by the
Company and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will,

 

7.



--------------------------------------------------------------------------------

constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application or insofar as indemnification and contribution provisions may be
limited by applicable law. There are no shareholder agreements, voting
agreements, or other similar arrangements with respect to the Company’s capital
stock to which the Company is a party or, to the Company’s Knowledge, between or
among any of the Company’s stockholders.

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Shares) do not and will not (i) conflict with or
violate any provisions of the Company’s certificate of incorporation or bylaws
or otherwise result in a violation of the organizational documents of the
Company, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any Material Contract or
(iii) subject to the Required Approvals, result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations and the rules and regulations,
assuming the correctness of the representations and warranties made by the
Purchasers herein, of any self regulatory organization to which the Company or
its securities are subject, including all applicable Trading Markets), or by
which any property or asset of the Company is bound or affected), except in the
case of clause (ii) and clause (iii) such as would not individually have a
Material Adverse Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents (including
the issuance of the Securities), other than (i) the filing with the Commission
of one or more Registration Statements in accordance with the requirements of
the Registration Rights Agreement, (ii) filings required by applicable state
securities laws, (iii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, (iv) the filing of
any requisite notices and/or application(s) to the Principal Trading Market for
the issuance and sale of the Shares and the listing of the Shares for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(v) the filings required in accordance with Section 4.7 of this Agreement and
(vi) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).

(f) Issuance of the Securities. The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be duly and validly issued, fully paid and nonassessable and free and clear
of all Liens suffered or permitted by the Company, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights.
Assuming the accuracy of the representations and warranties of the Purchasers in
this Agreement, the Shares will be issued in compliance with all applicable
federal and state securities laws.

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) has been set forth in the SEC Reports and has
changed since the date set forth in the most recently filed of the SEC

 

8.



--------------------------------------------------------------------------------

Reports only to reflect stock option exercises and grants and warrant exercises
and grants that have not, individually or in the aggregate, had a material
affect on the issued and outstanding capital stock, options and other securities
of the Company. All of the outstanding shares of capital stock of the Company
are duly authorized, validly issued, fully paid and non-assessable, have been
issued in compliance in all material respects with all applicable federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase any capital stock of the Company. Except as set forth in the SEC
Reports: (i) no shares of the Company’s capital stock are subject to preemptive
rights or any other similar rights or any Liens suffered or permitted by the
Company; (ii) except for the Transaction Documents or as a result of the
performance by the Company of the Transaction Documents, there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company; (iii) there are no outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or by which the Company is or
may become bound; (iv) there are no financing statements securing obligations in
any material amounts, either singly or in the aggregate, filed in connection
with the Company; (v) there are no agreements or arrangements under which the
Company is obligated to register the sale of any of their securities under the
Securities Act (except the Registration Rights Agreement); (vi) there are no
outstanding securities or instruments of the Company or which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) the Company has no liabilities or obligations required to
be disclosed in the SEC Reports (including, for purposes hereof, any liabilities
that are required to be disclosed in a Form 10) but not so disclosed in the SEC
Reports, other than those incurred in the ordinary course of the Company’s
businesses and which, individually or in the aggregate, do not or would not have
a Material Adverse Effect.

(h) SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for twelve (12) months preceding and
including the date hereof (or such shorter period as the Company was required by
law or regulation to file such material), including without limitation, that
certain Current Report on Form 8-K filed with the Commission on or before the
date hereof disclosing, among other things, the completion of the Reverse Merger
Transaction and the Company ceasing to be a “shell company” as defined in Rule
12b-2 under the Exchange Act (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports” and together with this Agreement,
including the Disclosure Schedules hereto, the “Disclosure Materials”), on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension. As of
the date hereof, the Company has no Knowledge of any event occurring on or prior
to the Closing Date (other than the transactions contemplated by the Transaction
Documents) that requires the filing of a Current Report on Form 8-K after the
Closing.

(i) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial

 

9.



--------------------------------------------------------------------------------

statements have been prepared in accordance with GAAP applied on a consistent
basis during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.

(j) Tax Matters. The Company (i) has prepared and filed all foreign, federal and
state income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except where the failure to so pay or file or set aside provisions for any such
tax, assessment, charge or return would not have a Material Adverse Effect.

(k) Material Changes. Since the date of the latest financial statements included
within the SEC Reports, except as specifically disclosed in the SEC Reports,
(i) there have been no events, occurrences or developments that have had or
would reasonably be expected to have a Material Adverse Effect, (ii) the Company
has not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or to be disclosed in filings made with the Commission, (iii) the Company
has not materially altered its method of accounting or the manner in which it
keeps its accounting books and records, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock (other than in connection with repurchases of unvested
stock issued to employees of the Company), (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except Common Stock
issued in the ordinary course pursuant to existing Company stock option or stock
purchase plans or executive and director corporate arrangements disclosed in the
SEC Reports and (vi) there has not been any material change or amendment to, or
any waiver of any material right under, any Material Contract under which the
Company or any of its assets is bound or subject. Except for the issuance of the
Securities contemplated by this Agreement, no event, liability or development
has occurred or exists with respect to the Company or its business, properties,
operations or financial condition that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
that has not been publicly disclosed in the SEC Reports.

(l) Environmental Matters. To the Company’s Knowledge, the Company (i) is not in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) does not own or
operate any real property contaminated with any substance that is in violation
of any Environmental Laws, (iii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Laws, and (iv) is not subject to any
claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have a Material Adverse Effect; and there is
no pending or, to the Company’s Knowledge, threatened investigation that might
lead to such a claim.

(m) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities, (ii) involves a

 

10.



--------------------------------------------------------------------------------

claim of violation of or liability under any federal, state, local or foreign
laws governing the Company’s operations, including without limiting the
generality of the foregoing, laws regulating the protection of human health,
including without limiting the generality of the foregoing, laws relating to the
manufacture, processing, packaging, labeling, marketing, distribution, use,
inspection, treatment, storage, disposal, transport or handling of the Company’s
products, and regulated or hazardous substances, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder, all as may be in effect from time
to time and all successors, replacements and expansions thereof, (iii) involves
injury to or death of any person arising from or relating to any of the
Company’s product or (iv) could, if there were an unfavorable decision, have a
Material Adverse Effect. The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company under the Exchange Act or the Securities Act.

(n) Employment Matters. No material labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company which
would have a Material Adverse Effect. None of the Company’s employees is a
member of a union that relates to such employee’s relationship with the Company,
and the Company is not a party to a collective bargaining agreement, and the
Company believes that its relationship with its employees is good.

(o) Compliance. The Company (i) is not in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Company), nor has the Company
received written notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other Material
Contract (whether or not such default or violation has been waived), (ii) is not
in violation of any order of any court, arbitrator or governmental body having
jurisdiction over the Company or its properties or assets and (iii) is not and
has not been in violation of, or in receipt of notice that it is in violation
of, any statute, rule or regulation of any governmental authority applicable to
the Company, including without limitation, all applicable rules and regulations
of the Food and Drug Administration (the “FDA”), and all applicable laws,
statutes, ordinances, rules or regulations (including, without limitation, the
Federal Food, Drug and Cosmetic Act of 1938, as amended and similar foreign laws
and regulations) enforced by the FDA or equivalent foreign authorities, except
in each case as would not, individually or in the aggregate, have a Material
Adverse Effect.

(p) Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct its business as described in the SEC
Reports, including without limitation the FDA, except where the failure to
possess such permits has not had and would not have a Material Adverse Effect
(“Material Permits”), and (i) the Company has not received any notice of
proceedings relating to the revocation or modification of any such Material
Permits and (ii) the Company has no Knowledge of any facts or circumstances that
the Company would reasonably expect to give rise to the revocation or
modification of any Material Permits.

(q) Title to Assets. The Company does not own any real property. The Company has
good and marketable title to all tangible personal property owned by it which is
material to the business of the Company, in each case free and clear of all
Liens except such as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and except for Liens for the payment of federal, state
or other taxes for which appropriate reserves have been made in accordance with
GAAP and the payment of which is not delinquent or subject to penalties. Any
real property and facilities held under lease by the Company are held by it
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made of such property and buildings
by the Company.

 

11.



--------------------------------------------------------------------------------

(r) Intellectual Property. To the Company’s Knowledge, the Company or its
Subsidiaries owns, possesses, licenses or has other rights to use all foreign
and domestic patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, technology and other proprietary rights and processes (collectively,
the “Intellectual Property”) necessary for the conduct of its businesses as now
conducted and which the failure to so own, possess, license or have other rights
to use would not have a Material Adverse Effect. Except where any such
violations or infringements would not have a Material Adverse Effect, to the
Company’s Knowledge (i) the Company’s or its Subsidiaries’ use of any such
Intellectual Property in the conduct of its business as presently conducted does
not infringe upon the rights of any third parties; (ii) there is no infringement
by third parties of any such Intellectual Property; (iii) there is no pending or
threatened Action challenging the Company’s rights in or to any such
Intellectual Property; (iv) there is no pending or threatened Action challenging
the validity or scope of any such Intellectual Property; and (v) there is no
pending or threatened Action that the Company infringes or otherwise violates
any patent, trademark, copyright, trade secret or other proprietary rights of
others.

(s) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes to be prudent in the businesses and locations in which the Company is
engaged. The Company has not received any notice of cancellation of any such
insurance, nor does the Company have any Knowledge that it will be unable to
renew its existing insurance coverage for the Company as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

(t) Transactions With Affiliates and Employees. None of the officers or
directors of the Company and, to the Company’s Knowledge, none of the employees
of the Company, is presently a party to any transaction with the Company or to a
presently contemplated transaction (other than for services as employees,
officers and directors) that would be required to be disclosed pursuant to
Item 404 of Regulation S-K promulgated under the Securities Act, except as
contemplated by the Transaction Documents or set forth in the SEC Reports.

(u) Internal Accounting Controls. The Company’s certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the
Company as of the end of the period covered by the most recently filed periodic
report under the Exchange Act (such date, the “Evaluation Date”). The Company
presented in its most recently filed periodic report under the Exchange Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no changes in the internal control
over financial reporting (as such term is defined in the Exchange Act) of the
Company that have adversely materially affected, or are reasonably likely to
adversely materially affect, the internal control over financial reporting of
the Company.

(v) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it.

(w) Certain Fees. Other than the Placement Agent, no person or entity will have,
as a result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or a Purchaser for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company. The Company shall
indemnify, pay, and hold each Purchaser harmless against, any liability, loss or
expense (including, without limitation, attorneys’ fees and out-of-pocket
expenses) arising in connection with any such right, interest or claim.

 

12.



--------------------------------------------------------------------------------

(x) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement (without giving effect
to any materiality qualifiers therein) and the accuracy of the information
disclosed by each Purchaser in the Accredited Investor Questionnaires delivered
pursuant to Section 2.2(b)(iv) and Section 5.2(d), no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers under the Transaction Documents.

(y) Registration Rights. Other than each of the Purchasers, no Person has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company other than those securities which are currently
registered on an effective registration statement on file with the Commission.

(z) No Directed Selling Efforts or General Solicitation. Neither the Company nor
any Person acting on its behalf has conducted any “general solicitation” or
“general advertising” (as those terms are used in Regulation D) in connection
with the offer or sale of any of the Securities.

(aa) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 (without giving effect
to any materiality qualifiers therein), except as disclosed in the SEC Reports
and except for the Future Financings, neither the Company nor any Person acting
on its behalf has, directly or indirectly, at any time within the past six
(6) months, made any offers or sales of any Company security or solicited any
offers to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby or (ii) cause the offering of the Securities
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or shareholder
approval provisions, including, without limitation, under the rules and
regulations of any Trading Market on which any of the securities of the Company
are listed or designated.

(bb) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration.

(cc) Investment Company. The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the Closing will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(dd) Application of Takeover Protections; Rights Agreements. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or, except as disclosed in
the SEC Reports, other similar anti-takeover provision under the Company’s
charter documents or the laws of the State of Nevada that is or could reasonably
be expected to become applicable to any of the Purchasers as a result of the
Purchasers and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities. The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.

(ee) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its SEC
Reports (including, for purposes hereof, any that are required to be disclosed
in a Form 10) and is not so disclosed or that otherwise would have a Material
Adverse Effect.

 

13.



--------------------------------------------------------------------------------

(ff) Acknowledgment Regarding the Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.

(gg) Foreign Corrupt Practices. Neither the Company, nor to the Company’s
Knowledge, any agent or other person acting on behalf of the Company, has:
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

(hh) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date in the case of the Purchasers listed on Annex A
hereto to the Company as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership, limited liability
company or other similar power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents to which it is a party
and otherwise to carry out its obligations hereunder and thereunder. The
execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or, if such Purchaser is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such
Purchaser. Each Transaction Document to which it is a party has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application or insofar as indemnification
and contribution provisions may be limited by applicable law.

(b) No Conflicts. The execution, delivery and performance by such Purchaser of
the Transaction Documents to which it is a party and the consummation by such
Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Purchaser,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party or
(iii) result in

 

14.



--------------------------------------------------------------------------------

a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Purchaser, except in the
case of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Purchaser to
perform its obligations hereunder.

(c) Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to, or for distributing or reselling
such Securities or any part thereof in violation of the Securities Act or any
applicable state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Securities for any minimum period of time and reserves the right, subject to the
provisions of this Agreement and the Registration Rights Agreement, at all times
to sell or otherwise dispose of all or any part of such Securities pursuant to
an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws. Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Securities (or any
securities which are derivatives thereof) to or through any person or entity;
such Purchaser is not a registered broker-dealer under Section 15 of the
Exchange Act or an entity engaged in a business that would require it to be so
registered as a broker-dealer.

(d) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act.

(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.

(f) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(g) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s representations and warranties contained
in the Transaction Documents (as qualified by the Disclosure Materials). Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Securities.

 

15.



--------------------------------------------------------------------------------

(h) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Purchaser was first contacted by
the Company or any other Person regarding the transactions contemplated hereby,
neither the Purchaser nor, to the knowledge of such Purchaser, any Affiliate of
such Purchaser which (i) had knowledge of the transactions contemplated hereby,
(ii) has or shares discretion relating to such Purchaser’s investments or
trading or information concerning such Purchaser’s investments, including in
respect of the Securities and (iii) is subject to such Purchaser’s review or
input concerning such Affiliate’s investments or trading (collectively, “Trading
Affiliates”) has directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Purchaser or Trading Affiliate,
effected or agreed to effect any transactions in the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities). Notwithstanding the foregoing, in the case of a Purchaser and/or
Trading Affiliate that is, individually or collectively, a multi-managed
investment vehicle whereby separate portfolio managers manage separate portions
of such Purchaser’s or Trading Affiliate’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s or Trading Affiliate’s
assets, the representation set forth above shall apply only with respect to the
portion of assets managed by the portfolio manager(s) that have knowledge about
the financing transaction contemplated by this Agreement. Other than to other
Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with the
transactions contemplated hereby (including the existence and terms of such
transactions). Notwithstanding the foregoing, and except as otherwise provided
in Section 4.12, no Purchaser makes any representation, warranty or covenant
hereby that it will not engage in Short Sales in the securities of the Company
after the effectiveness of the Registration Statement as described in
Section 4.12.

(i) Brokers and Finders. Other than the Placement Agent, no Person will have, as
a result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Purchaser.

(j) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Securities constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities.

(k) Reliance on Exemptions. Such Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

(l) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

16.



--------------------------------------------------------------------------------

(m) Regulation M. Such Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Purchasers.

(n) Residency. Such Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below such Purchaser’s name on the applicable
signature page attached hereto.

(o) Trading Market. Such Purchaser acknowledges that the Securities are quoted
over-the-counter, and that no securities issued by the Company are listed on a
national securities exchange.

(p) Shell Company. Such Purchaser acknowledges that the Company may be deemed to
be a “shell company” as defined by the rules and regulations of the Commission.

(q) Future Financings. Such Purchaser acknowledges that the Company intends to
sell and issue securities, which may include shares of Common Stock and/or
securities exercisable for or convertible into Common Stock, in the aggregate
amount of up to fifteen million dollars ($15,000,000) within one hundred eighty
(180) days of the Closing Date in one or more financings (the “Future
Financings”).

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

ARTICLE 4

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of the Transaction
Documents, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company,
(iii) to an Affiliate of a Purchaser, (iv) pursuant to Rule 144 (provided that
the Purchaser provides the Company with reasonable assurances (in the form of
seller and broker representation letters if required) that the securities may be
sold pursuant to such rule) or Rule 144A, (v) pursuant to Rule 144 without the
requirement that the Company be in compliance with the current public
information requirements of Rule 144 and without other restriction following the
applicable holding period or (vi) in connection with a bona fide pledge, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement and the
Registration Rights Agreement.

 

17.



--------------------------------------------------------------------------------

(b) Legends. Certificates evidencing the Securities shall bear any legend as
required by the “Blue Sky” laws of any state and a restrictive legend in
substantially the following form until such time as they are not required under
Section 4.1(c) (and a stock transfer order may be placed against transfer of the
certificates for the Securities):

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

In addition, if any Purchaser is an Affiliate of the Company, certificates
evidencing the Securities issued to such Purchaser shall bear a customary
“affiliates” legend.

(c) Removal of Legends. Subject to the Company’s right to request an opinion of
counsel as set forth in Section 4.1(a), the legend set forth in Section 4.1(b)
above shall be removable and the Company shall issue or cause to be issued a
certificate without such legend or any other legend (except for any “affiliates”
legend as set forth in Section 4.1(b)) to the holder of the applicable Shares
upon which it is stamped or issue or cause to be issued to such holder by
electronic delivery at the applicable balance account at The Depository Trust
Company (“DTC”) as provided in this Section 4.1(c), if (i) such Securities are
registered for resale under the Securities Act (provided that, if the Purchaser
is selling pursuant to the effective registration statement registering the
Securities for resale, the Purchaser agrees to only sell such Securities during
such time that such registration statement is effective and not withdrawn or
suspended, and only as permitted by such registration statement), (ii) such
Securities are sold or transferred in compliance with Rule 144 (if the
transferor is not an Affiliate of the Company), including without limitation in
compliance with the current public information requirements of Rule 144 if
applicable to the Company at the time of such sale or transfer, and the holder
and its broker have delivered customary documents reasonably requested by the
Transfer Agent and/or Company Counsel in connection with such sale or transfer,
or (iii) such Securities are eligible for sale under Rule 144 without the
requirement that the Company be in compliance with the current public
information requirements of Rule 144 and without other restriction and Company
Counsel has provided written confirmation of such eligibility to the Transfer
Agent. Any fees (with respect to the Transfer Agent, Company Counsel or
otherwise) associated with the removal of such legend shall be borne by the
Company. Following the Effective Date (as defined in the Registration Rights
Agreement), or at such other time as a legend is no longer required for certain
Securities, the Company will no later than three (3) Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent (with concurrent
notice and delivery of copies to the Company) of a legended certificate
representing such Shares (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer, and together with such other customary documents as the Transfer Agent
and/or Company Counsel shall reasonably request), deliver or cause to be
delivered to the transferee of such Purchaser or such Purchaser, as applicable,
a certificate representing such Securities that is free from all restrictive and
other legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.1. Certificates for Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchasers, as
applicable, by crediting the account of the transferee’s Purchaser’s prime
broker with DTC.

(d) Irrevocable Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its Transfer Agent, and any subsequent Transfer Agent, in the
form of Exhibit C attached hereto (the “Irrevocable Transfer Agent
Instructions”). The Company represents and warrants that no

 

18.



--------------------------------------------------------------------------------

instruction other than the Irrevocable Transfer Agent Instructions or
instructions consistent therewith or otherwise contemplated hereby or thereby or
by the other Transaction Documents or such other documents as the Transfer Agent
may request in connection with any such instructions will be given by the
Company to its Transfer Agent in connection with this Agreement, and that the
Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in and subject to the terms of this
Agreement, the other Transaction Documents and applicable law.

(e) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Shares or any interest therein without complying with the
requirements of the Securities Act. While the Registration Statement remains
effective, each Purchaser hereunder may sell the Shares in accordance with the
plan of distribution contained in the Registration Statement and, if it does so,
it will comply therewith and with the related prospectus delivery requirements
unless an exemption therefrom is available. Each Purchaser, severally and not
jointly with the other Purchasers, agrees that if it is notified by the Company
in writing at any time that the Registration Statement registering the resale of
the Shares is not effective or that the prospectus included in such Registration
Statement no longer complies with the requirements of Section 10 of the
Securities Act, the Purchaser will refrain from selling such Shares until such
time as the Purchaser is notified by the Company that such Registration
Statement is effective or such prospectus is compliant with Section 10 of the
Securities Act, unless such Purchaser is able to, and does, sell such Shares
pursuant to an available exemption from the registration requirements of
Section 5 of the Securities Act. Each Purchase acknowledges that the delivery of
the Irrevocable Transfer Agent Instructions and any removal of any legends from
certificates representing the Shares as set forth in this Section 4.1 is
predicated on the Company’s reliance upon the Purchaser’s acknowledgement in
this Section 4.1(e).

(f) Buy-In. If the Company shall fail for any reason or for no reason to issue
to a Purchaser a certificate not bearing the legend set forth in Section 4.1(b)
within three (3) Trading Days after receipt by the Company and the Transfer
Agent of all documents necessary for the removal of the legend as set forth in
Section 4.1(c) (the “Deadline Date”) (such certificate, the “Unlegended
Certificate”), then, in addition to all other remedies available to such
Purchaser, if on or after the Trading Day immediately following such three
(3) Trading Day period, such Purchaser purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by
such Purchaser of the shares of Common Stock to be represented by the Unlegended
Certificate that such Purchaser anticipated receiving from the Company without
any restrictive legend as a result of such Purchaser’s full compliance with
Section 4.1(c) (a “Buy-In”), then the Company shall, within three (3) Trading
Days after such Purchaser’s request and in such Purchaser’s sole discretion,
either (i) pay cash to the Purchaser in an amount equal to such Purchaser’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such shares of Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to such
Purchaser a certificate or certificates representing such shares of Common Stock
and pay cash to the Purchaser in an amount equal to the excess (if any) of the
Buy-In Price over the product of (a) such number of shares of Common Stock,
times (b) the closing price of the Common Stock on the Deadline Date as reported
by the Principal Trading Market. The Purchaser of shares of Common Stock shall
provide the Company written notice indicating the amounts payable to such
Purchaser in respect of the Buy-In, together with applicable confirmations and
other evidence reasonably requested by the Company.

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock.
The Company further acknowledges that its obligations under the Transaction
Documents, including without limitation its obligation to issue the Shares
pursuant to the Transaction Documents, are, subject to the terms and

 

19.



--------------------------------------------------------------------------------

conditions expressly set forth in this Agreement, unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.

4.3 Antidilution Adjustment. As to each Purchaser, during the one hundred eighty
(180) days following the Closing Date, if the Company makes any issuance, sale,
grant of any option or right to purchase or other disposition of any equity
security or any equity-linked or related security (including, without
limitation, any “equity security” as that term is defined under Rule 405
promulgated under the Securities Act, any securities convertible into such
equity securities, any preferred stock or any purchase rights) that is not an
Excluded Security (as defined below), for a consideration per share that is less
than the Purchase Price (adjusted for stock splits, combinations, dividends and
the like occurring after the date hereof) (such lesser price is referred to
herein as the “Discounted Purchase Price”) (the foregoing, a “Dilutive
Issuance”), then promptly after such Dilutive Issuance, the Company shall issue
to such Purchaser solely with respect to the Shares acquired pursuant to this
Agreement or in connection with a Dilutive Issuance, without the payment of
additional consideration, a number of additional shares of Common Stock (the
“Additional Shares”) equal to the result of subtracting (B) from (A), where
(A) is the number of shares of Common Stock the Purchaser would have received if
the Purchaser had paid the Discounted Purchase Price instead of the Purchase
Price (adjusted for stock splits, combinations, dividends and the like occurring
after the Closing Date), and (B) is the number of shares of Common Stock
initially issued to the Purchaser at the Closing (adjusted for stock splits,
combinations, dividends and the like occurring after the Closing Date) plus any
shares of Common Stock previously received by the Purchaser under this
Section 4.3 in respect of a Dilutive Issuance (adjusted for stock splits,
combinations, dividends and the like occurring after the Closing Date). Upon any
issuance of Additional Shares hereunder, such Additional Shares shall be
included as Registrable Securities (as defined in the Registration Rights
Agreement).

Excluded Securities include: (a) shares of Common Stock issued upon exercise or
conversion of any exercisable or convertible securities outstanding as of the
date hereof; (b) shares of Common Stock or securities convertible into Common
Stock issued to employees, officers or directors of, or consultants or advisors
to the Company or any subsidiary pursuant to stock purchase agreements, stock
option plans or other arrangements that are approved by the Company’s board of
directors; (c) shares of Common Stock or securities convertible into Common
Stock issued in connection with acquisitions, asset purchases, licenses,
collaborations or strategic transactions involving the Company and other
entities approved by the Company’s board of directors; provided that any such
issuance shall only be to a Person (or to the equityholders of a Person) and
which is, itself or through its subsidiaries, an operating company or an owner
of an asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities and (d) shares of Common Stock or
securities convertible or exercisable into Common Stock that the holders of a
majority of the outstanding Shares elect in writing to deem Excluded Securities.

4.4 Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144 of the Securities Act, for a period of one year from
the Closing Date, the Company shall use its commercially reasonable efforts to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act. During such one year period, if
the Company is not required to file reports pursuant to such laws, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchasers to sell the
Shares under Rule 144.

 

20.



--------------------------------------------------------------------------------

4.5 Form D and Blue Sky. The Company agrees to timely file a Form D with respect
to the Securities as required under Regulation D and to provide a copy thereof
to each Purchaser who requests a copy in writing promptly after such filing. The
Company shall take such action as the Company shall reasonably determine is
necessary in order to qualify the Securities for sale to the Purchasers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), which, subject to the accuracy of the Company’s and the
Purchaser’s representations and warranties set forth herein, shall consist of
the submission of all filings and reports relating to the offer and sale of the
Securities pursuant to Rule 506 of Regulation D required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Closing Date, and shall provide evidence of any such action so taken to the
Purchasers who request in writing such evidence.

4.6 No Integration. Except for the Future Financings, the Company shall not, and
shall use its commercially reasonable efforts to ensure that the Affiliates of
the Company shall not, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that will be integrated with the offer or sale of the Securities
in a manner that would require the registration under the Securities Act of the
sale of the Securities to the Purchasers, or that will be integrated with the
offer or sale of the Securities for purposes of the rules and regulations of any
Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

4.7 Securities Laws Disclosure; Publicity. By 9:00 a.m., New York City time, on
the Trading Day immediately following the execution of this Agreement, the
Company shall issue a press release (the “Press Release”) disclosing all
material terms of the transactions contemplated hereby. Within the time required
by the Exchange Act, the Company will file a Current Report on Form 8-K with the
Commission describing the terms of the Transaction Documents (and including as
exhibits to such Current Report on Form 8-K the material Transaction Documents
(including, without limitation, this Agreement and the Registration Rights
Agreement)). Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser or an Affiliate of any Purchaser, or include
the name of any Purchaser or an Affiliate of any Purchaser in any press release
or filing with the Commission (other than the Registration Statement) or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (i) as required by federal securities law in connection with
(A) any registration statement contemplated by the Registration Rights Agreement
and (B) the filing of final Transaction Documents (including signature pages
thereto) with the Commission or (ii) to the extent such disclosure is required
by law, request of the Staff of the Commission or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior written notice of
such disclosure permitted under this subclause (ii). From and after the issuance
of the Press Release, no Purchaser shall be in possession of any material,
non-public information received from the Company or any of its respective
officers, directors, employees or agents, that is not disclosed in the Press
Release unless a Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in this Section 4.7, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with such
transactions (including the existence and terms of such transactions).

4.8 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company shall not and shall cause each of its officers, directors, employees and
agents, not to, provide any Purchaser with any information the Company believes
is material, non-public information regarding the Company from and after the
filing of the Press Release without the express written consent of such
Purchaser, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.

 

21.



--------------------------------------------------------------------------------

4.9 Indemnification.

(a) Indemnification of the Purchasers. In addition to the indemnity provided in
the Registration Rights Agreement, subject to this Section 4.9, the Company will
indemnify and hold each Purchaser and its directors, officers, shareholders,
members, partners, employees and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners or employees (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title) of such controlling Person (each, a “Purchaser Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur, as a result of
or relating to third party claims against such Purchaser relating to any breach
of any of the representations, warranties, covenants or agreements made by the
Company in this Agreement or in the other Transaction Documents, provided that
such a claim for indemnification relating to any breach of any of the
representations or warranties made by the Company in this Agreement is made
within one (1) year from the Closing. The Company will not be liable to any
Purchaser Party under this Agreement to the extent, but only to the extent that
a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.

(b) Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(the “Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 4.9(a), such Indemnified Person shall promptly notify the Company in
writing and the Company shall have the right to assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person and the assumption of the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person and counsel to the Company, representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company shall not be liable for any settlement of any proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
delayed or conditioned. Without the prior written consent of the Indemnified
Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is a party,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability arising out of such Proceeding.

4.10 Listing of Securities. In the time and manner required by the Principal
Trading Market, the Company shall prepare and file with such Trading Market any
additional shares listing application

 

22.



--------------------------------------------------------------------------------

that may be required by such Trading Market covering all of the Shares and shall
use its commercially reasonable efforts to take all steps necessary to maintain,
so long as any other shares of Common Stock shall be so listed, such listing.

4.11 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Securities hereunder for working capital and general corporate purposes.

4.12 Dispositions and Confidentiality After The Date Hereof. Each Purchaser
shall not, and shall cause its Trading Affiliates not to, prior to the
effectiveness of the Registration Statement: (a) sell, offer to sell, solicit
offers to buy, dispose of, loan, pledge or grant any right with respect to
(collectively, a “Disposition”) the Securities; or (b) engage in any hedging or
other transaction which is designed or could reasonably be expected to lead to
or result in a Disposition of the Securities by such Purchaser or a Trading
Affiliate, except, in each case, for Dispositions pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws. In addition, the Purchaser agrees that for so long
as it owns any Common Stock, it will not enter into any Short Sale of Shares
executed at a time when the Purchaser has no equivalent offsetting long position
in the Common Stock. For purposes of determining whether the Purchaser has an
equivalent offsetting long position in the Common Stock, shares that the
Purchaser is entitled to receive within sixty (60) days (whether pursuant to
contract or upon conversion or exercise of convertible securities) will be
included as if held long by the Purchaser. Such Purchaser covenants that neither
it nor any Person acting on its behalf or pursuant to any understanding with it
will engage in any transactions in the Company’s securities (including, without
limitation, any Short Sales involving the Company’s securities) during the
period from the date hereof until the earlier of such time as (i) the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4.7 or (ii) this Agreement is terminated in full pursuant
to Section 6.17. Notwithstanding the foregoing, in the case of a Purchaser that
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall apply only with respect to the portion of assets managed by the
portfolio manager that have knowledge about the financing transaction
contemplated by this Agreement. Each Purchaser understands and acknowledges,
severally and not jointly with any other Purchaser, that the Commission
currently takes the position that covering a short position established prior to
effectiveness of a resale registration statement with shares included in such
registration statement would be a violation of Section 5 of the Securities Act,
as set forth in Division of Corporation Financing Compliance and Disclosure
Interpretation 239.10 regarding short selling.

ARTICLE 5

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities at the Closing. The obligation of each Purchaser listed on Annex A
hereto to acquire Securities at the Closing is subject to the fulfillment to
such Purchaser’s satisfaction, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived by such Purchaser (as to itself
only):

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a different specified date.

 

23.



--------------------------------------------------------------------------------

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities at the Closing
(including all Required Approvals, except for those set forth in clauses (i),
(ii), (iii) and (v) of Section 3.1(e), which may be obtained after the Closing),
all of which shall be and remain so long as necessary in full force and effect.

(e) No Suspensions of Trading in Common Stock. The Common Stock shall not have
been suspended, as of the Closing Date, by the Commission.

(f) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(g) Lock-Up Agreements. The officers and directors of the Company and certain
stockholders of record of the Company shall have delivered lock-up agreements in
the form attached hereto as Exhibit F.

(h) Completion of the Reverse Merger Transaction. The Reverse Merger Transaction
shall have been completed.

(i) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.17 herein.

(j) Minimum Raise. The Company shall have raised gross proceeds of at least
twenty million dollars ($20,000,000) pursuant to the sale of Shares under this
Agreement and, thereupon, a certain License Agreement dated as of October 10,
2013 as amended with Nerviano Medical Sciences S.r.l. shall be effective.

5.2 Conditions Precedent to the Obligations of the Company to sell Securities at
the Closing. The Company’s obligation to sell and issue the Securities to each
Purchaser listed on Annex A hereto at the Closing is subject to the fulfillment
to the satisfaction of the Company on or prior to the Closing Date of the
following conditions, any of which may be waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
such Purchaser in Section 3.2 hereof shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made, and as of the Closing
Date as though made on and as of such date, except for representations and
warranties that speak as of a different specified date.

(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

 

24.



--------------------------------------------------------------------------------

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Purchaser Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

(e) Completion of the Reverse Merger Transaction. The Reverse Merger Transaction
shall have been completed.

(f) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.17 herein.

ARTICLE 6

MISCELLANEOUS

6.1 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, the Company and the Purchasers shall each pay the
fees and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
Securities to the Purchasers.

6.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter thereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:00 p.m., New York City time, on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:00 p.m., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

 

If to the Company:

   Ignyta, Inc.       11095 Flintkote Avenue, Suite D       San Diego,
California 92121       Telephone No.: (858)255-5960       Facsimile No.:
(858) 255-5959       Attention: Chief Executive Officer   

 

25.



--------------------------------------------------------------------------------

With a copy to:    Morrison & Foerster LLP       12531 High Bluff Drive, Suite
100       San Diego, California 92130       Telephone No.: (858) 720-5100      
Facsimile No.: (650) 720-5125       Attention: Jay de Groot    If to a
Purchaser:    To the address set forth under such Purchaser’s name on its
signature page hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding or having the
right to acquire at least a majority of the Shares to be purchased at the
Closing or then outstanding or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. No consideration shall be
offered or paid to any Purchaser to amend or consent to a waiver or modification
of any provision of any Transaction Document unless the same consideration is
also offered to all Purchasers who then hold Securities.

6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Purchasers
(other than by merger or consolidation or to an entity which acquires the
Company, including by way of acquiring all or substantially all of the Company’s
assets). Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers”.

6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each

 

26.



--------------------------------------------------------------------------------

party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities for a period of one (1) year from
the Closing Date. The agreements and covenants contained herein shall survive
for the applicable statute of limitations.

6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that the parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor and achieves that
same or substantially the same effect or result, and upon so agreeing, shall
incorporate such substitute provision in this Agreement.

6.12 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

 

27.



--------------------------------------------------------------------------------

6.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

6.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.15 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be deemed to be amended to appropriately account for such event.

6.16 Independent Nature of the Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company which may have been made or
given by any other Purchaser or by any agent or employee of any other Purchaser,
and no Purchaser and any of its agents or employees shall have any liability to
any other Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions. Nothing contained herein or in
any other Transaction Document, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Transaction
Documents for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser. The
Company’s obligations to each Purchaser under this Agreement and the other
Transaction Documents are identical to its obligations to each other Purchaser
other than such differences resulting solely from the number of Securities
purchased by such Purchaser.

 

28.



--------------------------------------------------------------------------------

6.17 Termination. This Agreement may be terminated and the sale and purchase of
the Shares abandoned at any time prior to the Closing by either the Company or
any Purchaser listed on Annex A hereto (with respect to itself only), upon
written notice to the other, if the Closing has not been consummated on or prior
to 5:00 p.m., New York City time, on the Outside Date; provided, however, that
the right to terminate this Agreement under this Section 6.17 shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time. Nothing in this Section 6.17 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section, the Company and the terminating Purchaser(s) shall not have any
further obligation or liability (including arising from such termination) to the
other, and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.

6.18 Waiver of Conflicts. Each Purchaser acknowledges that: (a) it has read this
Agreement; (b) it has been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of its own choice or has
voluntarily declined to seek such counsel; and (c) it understands the terms and
consequences of this Agreement and is fully aware of the legal and binding
effect of this Agreement. Each Purchaser understands that the Company has been
represented in the preparation, negotiation and execution of this Agreement by
Morrison & Foerster LLP, Company Counsel, and that Morrison & Foerster LLP has
not represented any Purchaser or any stockholder, director or employee of the
Company in the preparation, negotiation and execution of this Agreement. Each
Purchaser acknowledges that Morrison & Foerster LLP may have in the past
represented and may now or may in the future represent one or more Purchasers or
their Affiliates in matters unrelated to the transactions contemplated by this
Agreement, including the representation of such Purchasers or their Affiliates
in matters of a nature similar to those contemplated by this Agreement. The
Company and each Purchaser hereby acknowledge that they have has had an
opportunity to ask for and have obtained information relevant to such
representation, including disclosure of the reasonably foreseeable adverse
consequences of such representation, and hereby waives any conflict arising out
of such representation with respect to the matters contemplated by this
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

29.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

IGNYTA, INC. By:  

 

Name:   Jonathan Lim Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

OMNIBUS SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT AND

REGISTRATION RIGHTS AGREEMENT OF IGNYTA, INC.

IN WITNESS WHEREOF, the undersigned Purchaser hereby executes, delivers, joins
in and agrees to be bound by (i) (A) the Securities Purchase Agreement by and
among Ignyta, Inc., a Nevada corporation, and the Purchasers (as defined
therein) to which this Omnibus Signature Page is attached, as a Purchaser
thereunder, and (B) the Registration Rights Agreement by and among the Company
and the Purchasers (as defined therein), attached to the Securities Purchase
Agreement, as a Purchaser thereunder, which, together with all counterparts of
such agreements and signature pages of other parties to such agreements, shall
constitute one and the same document in accordance with the terms of such
agreements, and (ii) elects to purchase the number of Shares set forth below
pursuant to the Securities Purchase Agreement referenced above.

 

NAME OF PURCHASER:                                          By:  

 

Name:  

 

Title:  

 

Aggregate Purchase Price (Subscription Amount): $                     Number of
Shares to be Acquired:                              Tax ID No.:
                         Address for Notice:

 

 

Telephone No.:                                                              
Facsimile No.:                                                              
Attention:                                                                      

 

Delivery Instructions:

(if different than above)

 

c/o                                          
                                                            

 

Street:                                          
                                                        

 

City/State/Zip:                                          
                                        

 

Attention:                                          
                                                 

 

Telephone No.:                                          
                                        

 



--------------------------------------------------------------------------------

ANNEX A: Schedule of Purchasers

EXHIBITS:

 

A:    Form of Registration Rights Agreement    B-1:    Accredited Investor
Questionnaire    B-2:    Stock Certificate Questionnaire    C:    Irrevocable
Transfer Agent Instructions    D:    Form of Secretary’s Certificate    E:   
Form of Compliance Certificate    F:    Form of Lock-Up Agreement   



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE OF PURCHASERS

 

Purchasers

   Number of
Shares Purchased      Aggregate Purchase Price
(Subscription Amount)  

1798 Fundamental Strategies Master Fund Ltd.

     665,000       $ 3,990,000.00   

2B LLC

     83,333       $ 499,998.00   

667, L.P. (Account #1)

     39,167       $ 235,002.00   

667, L.P. (Account #2)

     27,572       $ 165,432.00   

Alan G. Hassenfeld 1998 Revocable Trust Dtd 4/28/98

     41,700       $ 250,200.00   

Arbco Partners, LP

     16,667       $ 100,002.00   

Armistice Capital Master Fund Ltd.

     500,000       $ 3,000,000.00   

Baker Brothers Life Sciences, L.P.

     516,561       $ 3,099,366.00   

BioBrit, LLC

     33,333       $ 199,998.00   

Boxer Capital, LLC

     544,667       $ 3,268,002.00   

Brian Paul Horton 1998 Grantors Trust

     16,667       $ 100,002.00   

Broadfin Healthcare Master Fund, LTD

     416,700       $ 2,500,200.00   

Capital Ventures International

     41,600       $ 249,600.00   

Alexander Casdin

     50,000       $ 300,000.00   

Casdin Partners Master Fund, LP

     50,000       $ 300,000.00   

Eric Caslow

     16,667       $ 100,002.00   

City Hill Venture Partners I, LLC

     333,334       $ 2,000,004.00   

DAFNA Lifescience LTD

     27,000       $ 162,000.00   

DAFNA Lifescience Market Neutral LTD

     5,700       $ 34,200.00   

DAFNA Lifescience Select LTD

     50,700       $ 304,200.00   

Del Mar Master Fund, Ltd.

     166,666       $ 999,996.00   

Dinver, LLC

     25,000       $ 150,000.00   

Empery Asset Master, Ltd

     41,600       $ 249,600.00   

Robert S. Finkelstein

     20,000       $ 120,000.00   

Foresite Capital Fund I, L.P.

     500,000       $ 3,000,000.00   

Fourth Avenue Capital Partners LP

     171,667       $ 1,030,002.00   

Colby Harlow

     16,667       $ 100,002.00   

HFR HE Sphera Global Healthcare Master Trust

     12,034       $ 72,204.00   

Independence Capital Select Health Care Fund, L.P.

     8,400       $ 50,400.00   

Kevin A. Wechter Irrevocable Trust

     16,667       $ 100,002.00   

KKH Family Limited Partnership

     16,667       $ 100,002.00   

Devraj Lahiri

     8,340       $ 50,040.00   

LSM Capital Inc.

     85,000       $ 510,000.00   

Thomas Malley

     41,600       $ 249,600.00   

Andrew McDonald

     83,333       $ 499,998.00   

Merlin Nexus IV, LP

     400,000       $ 2,400,000.00   

Monashee Investment Management LLC

     100,000       $ 600,000.00   

MVA Investors, LLC

     83,333       $ 499,998.00   

David Odmark

     30,000       $ 180,000.00   

Pacific Equity Ventures, L.P.

     16,667       $ 100,002.00   

Harkishan B. Parekh

     29,167       $ 175,002.00   

Christopher Reyes

     8,333       $ 49,998.00   



--------------------------------------------------------------------------------

Yehuda M. Rice

     83,333       $ 499,998.00   

Robert A. Fink & Jessica K. Fink Family Trust

     16,667       $ 100,002.00   

Abhijit Roy

     15,000       $ 90,000.00   

Sabby Healthcare Volatility Master Fund, Ltd.

     550,000       $ 3,300,000.00   

Jay B. Silverman

     16,667       $ 100,002.00   

Sphera Global Healthcare Master Fund

     192,966       $ 1,157,796.00   

David J. Strupp, Jr.

     8,333       $ 49,998.00   

Three Arch Opportunity Fund LP

     249,667       $ 1,498,002.00   

venBio Select Fund LLC

     416,700       $ 2,500,200.00   

Visium Balanced Master Fund, Ltd.

     833,300       $ 4,999,800.00      

 

 

    

 

 

 

Total

     7,740,142       $ 46,440,852.00   



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

INSTRUCTION SHEET

(TO BE READ IN CONJUNCTION WITH THE ENTIRE SECURITIES PURCHASE

AGREEMENT AND REGISTRATION RIGHTS AGREEMENT)

 

A. Complete the following items in the Securities Purchase Agreement and/or
Registration Rights Agreement:

 

  1. Provide the information regarding the Purchaser requested on the signature
pages. The Securities Purchase Agreement and the Registration Rights Agreement
(omnibus signature page) must be executed by an individual authorized to bind
the Purchaser.

 

  2. Exhibit B-1 – Accredited Investor Questionnaire:

Provide the information requested by the Accredited Investor Questionnaire

 

  3. Exhibit B-2 Stock Certificate Questionnaire:

Provide the information requested by the Stock Certificate Questionnaire

 

  4. Annex B to the Registration Rights Agreement — Selling Securityholder
Notice and Questionnaire

Provide the information requested by the Selling Securityholder Notice and
Questionnaire

 

  5. Return the signed Securities Purchase Agreement and Registration Rights
Agreement (omnibus signature page) and the signed and completed questionnaires
referenced in 2, 3 and 4 above to:

Vlad Ivanov

Ladenburg Thalmann & Co. Inc

570 Lexington Avenue, 12th Floor

New York, NY 10022

Tel: (212) 409-2045

Fax: (718) 986-8496

Email: vivanov@ladenburg.com

 

B. Instructions regarding the transfer of funds for the purchase of the
Securities will be provided separately.



--------------------------------------------------------------------------------

EXHIBIT B-1

ACCREDITED INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

To: Ignyta, Inc.

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.00001 per share (collectively, the “Securities”), of
Ignyta, Inc., a Nevada corporation (the “Corporation”). The Securities are being
offered and sold by the Corporation without registration under the Securities
Act of 1933, as amended (the “Act”), or the securities laws of any state or
other jurisdiction, in reliance on the exemptions contained in Section 4(a)(2)
of the Act and on Regulation D promulgated thereunder and in reliance on similar
exemptions under applicable state laws. The Corporation must determine that a
potential investor meets certain suitability requirements before offering or
selling Securities to such investor. The purpose of this Questionnaire is to
assure the Corporation that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security, and the Corporation may never offer to issue any
securities to you. Your answers will be kept strictly confidential, and by
completing, signing and returning this Questionnaire you are not making any
binding commitment to the Corporation with respect to the Securities of
otherwise. However, by signing this Questionnaire, you will be authorizing the
Corporation to provide a completed copy of this Questionnaire to such parties as
the Corporation deems appropriate in order to ensure that the offer and sale of
the Securities will not result in a violation of the Act or the securities laws
of any state and that you otherwise satisfy the suitability standards applicable
to purchasers of the Securities. All potential investors must answer all
applicable questions and complete, date and sign this Questionnaire. Please
print or type your responses and attach additional sheets of paper if necessary
to complete your answers to any item.

PART A.     BACKGROUND INFORMATION

Name of Prospective Investor in the Securities:
                                         
                                         
                                                       

Social Security or Taxpayer Identification No.
                                         
                                         
                                                       

If a corporation, partnership, limited liability company, trust or other entity:

Business Address:                                          
                                         
                                         
                                                            

(Number and Street)

 

                                                                    
                                         
                                         
                                         
                                                                    

(City)                                                                   
                          (State)              
                                                                       (Zip
Code)

Telephone Number: (            )                                         
                                                                     

Facsimile Number: (            )                            
                                         
                                            

 



--------------------------------------------------------------------------------

Name of Contact Person:                                          
                                         
                                         
                                                   

Email Address of Contact Person:                                          
                                         
                                                                            

Type of entity and Nature of Business:                                          
                                         
                                                                    

 

                                                                    
                                         
                                         
                                         
                                                                    

State of formation:                                          
                                         
                                         
                                                          

Approximate Date of formation:                                          
                                         
                                                                            

Set forth in the space provided below the (i) state(s), if any, in the United
States in which you maintained your principal office during the past two years
and the dates during which you maintained your office in each state, and
(ii) state(s), if any, in which you pay income taxes:

 

                                                                    
                                         
                                         
                                         
                                                                    

 

                                                                    
                                         
                                         
                                         
                                                                    

Were you formed for the purpose of investing in the securities being offered?

Yes                                         
                                                     No             

If an individual:

Residence Address:                                          
                                         
                                         
                                                       

(Number and Street)

 

                                                                    
                                         
                                         
                                         
                                                                    

(City)                                                                   
                  (State)                      
                                                                       (Zip
Code)

Telephone Number: (            )                            
                                

Facsimile Number: (            )                            
                                

Name of Contact Person:                                          
                                         
                                         
                                                   

Email Address of Contact Person:                                          
                                         
                                                                           

Age:                         Citizenship:                             Where
registered to vote:                         

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

                                                                    
                                         
                                         
                                         
                                                                    

 

                                                                    
                                         
                                         
                                         
                                                                    

Current Occupation (if retired, state most recent occupation):
                                         
                                                                         

Name of Current Employer:                                          
                                         
                                         
                                           

 



--------------------------------------------------------------------------------

Duration of Current Employment:                                          
                                         
                                                                            

Are you a director or executive officer of the Corporation?

Yes                                         
                                                     No             

Describe any pre-existing personal or business relationship you have with the
Company or any of its officers or directors or any other prospective investor in
the Securities:

 

                                                                    
                                         
                                         
                                         
                                                                    

 

                                                                    
                                         
                                         
                                         
                                                                    

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each of the below categories that
describes you as a potential investor of the Securities of the Company.

___    (1)    A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; ___    (2)    A broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934; ___    (3)    An insurance company as
defined in Section 2(a)(13) of the Securities Act; ___    (4)    An investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act; ___    (5)    A
Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; ___    (6)    A plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; ___    (7)    An employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors; ___
   (8)    A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;



--------------------------------------------------------------------------------

___    (9)    An organization described in Section 501(c)(3) of the Internal
Revenue Code, a corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000; ___    (10)    An executive officer
or director of the Company; ___    (11)    A natural person whose individual net
worth, or joint net worth with that person’s spouse, at the time of his purchase
exceeds $1,000,000 (for purposes of this calculation, net worth is the excess of
total assets at fair market value, including homes (subject to the further
description below), automobiles and personal property, over total liability;
provided that you should not include your primary residence as an asset, and you
should not include as a liability indebtedness that is secured by your primary
residence that is not in excess of the fair market value of your primary
residence (except that if the amount of such indebtedness outstanding at the
time of sale of the Securities exceeds the amount outstanding 60 days before
such time, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability)); ___    (12)    A
natural person who had an individual income in excess of $200,000 in each of the
two most recent years, or joint income with that person’s spouse in excess of
$300,000, in each of those years (in each case including foreign income, tax
exempt income and the full amount of capital gains and losses, but excluding any
income of other family members and any unrealized capital appreciation), and has
a reasonable expectation of reaching the same income level in the current year;
___    (13)    A trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company; ___    (14)   

An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies:

 

                                                                    
                                         
                                         
                                         
                                           

 

                                                                    
                                         
                                         
                                         
                                           

(Continue any of the responses in this Questionnaire on a separate piece of
paper, if necessary.)

* * * * *



--------------------------------------------------------------------------------

A.     FOR EXECUTION BY AN INDIVIDUAL:

Date  

    By:                                        
                                         
                                            Print
Name:                                        
                                                                  

B.     FOR EXECUTION BY AN ENTITY:

    Entity Name:                                        
                                                                

Date 

    By                                        
                                         
                                            Print
Name:                                        
                                                                       Title:  
                                                                               
                                       

C.     ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

    Entity Name:                                        
                                                                

Date 

    By                                        
                                         
                                            Print
Name:                                        
                                                                       Title:  
                                                                               
                                            Entity
Name:                                        
                                                                

Date 

    By                                        
                                         
                                            Print
Name:                                        
                                                                       Title:  
                                                                               
                                       



--------------------------------------------------------------------------------

EXHIBIT B-2

STOCK CERTIFICATE QUESTIONNAIRE

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

Name of Purchaser (as set forth on the omnibus signature page to the Agreement):

 

                                                                    
                                         
                                         
                                         
                                                                    

Number of Shares Purchased by Purchaser:               
                                         
                                         
                                                                              

 

1. The exact name in which the Securities are to be registered (this is the name
that will appear on the stock certificate(s)) (the “Registered Holder”). You may
use a nominee name if appropriate:

 

                                                                 
                                         
                                         
                                         
                                                              

 

                                                                 
                                         
                                         
                                         
                                                              

 

2. Any relationship between the Purchaser of the Securities and the Registered
Holder listed in response to Item 1 above (other than pursuant to the
Purchaser’s purchase of the Securities):

 

                                                                 
                                         
                                         
                                         
                                                              

 

                                                                 
                                         
                                         
                                         
                                                              

 

3. The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:

 

                                                                 
                                         
                                         
                                         
                                                              

 

                                                                 
                                         
                                         
                                         
                                                              

 

                                                                 
                                         
                                         
                                         
                                                              

 

                                                                 
                                         
                                         
                                         
                                                              

 

4. The Tax Identification Number (or, if an individual, the Social Security
Number) of the Registered Holder listed in response to Item 1 above:

 

                                                                 
                                         
                                         
                                         
                                                              

 

                                                                 
                                         
                                         
                                         
                                                              



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

As of [            ], 2013

Olde Monmouth Stock Transfer Co., Inc.

Transfer Agent and Registrar

200 Memorial Parkway

Atlantic Highlands, NJ 07716

Attn: [            ]

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
November 1, 2013 (the “Agreement”), by and among Ignyta, Inc., a Nevada
corporation (the “Company”), and the purchasers named on the signature pages
thereto (collectively, and including permitted transferees, the “Holders”),
pursuant to which the Company is issuing to the Holders shares (the “Shares”) of
Common Stock of the Company, par value $0.00001 per share (the “Common Stock”).

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any, to (i) issue,
promptly following the date hereof, certificates representing the Shares bearing
the legend set forth herein below, in the names of the Holders and the number of
Shares as set forth in the attachments delivered herewith, and to deliver such
certificates within three (3) business days after the date hereof to the address
for each such Holder as set forth on such attachments delivered herewith, and
(ii) issue certificates representing shares of Common Stock upon transfer or
resale of the Shares, which certificates shall or shall not bear the legend set
forth herein below as described below.

You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that a registration statement
covering resales of the Shares has been declared effective by the Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Securities Act”), a copy of such registration statement and any
other documents reasonably requested by you from the applicable Holder (and
provided that you have not received written instruction from the Company or its
legal counsel that such registration statement has been suspended or is no
longer effective), (b) written confirmation from the Company’s legal counsel
that the Shares are eligible for sale in conformity with Rule 144 under the
Securities Act (“Rule 144”) and customary documentation from a Holder and its
broker with respect to a sale pursuant to Rule 144, or (c) written confirmation
from the Company’s legal counsel that the Shares are eligible for sale without
the requirement that the Company be in compliance with the current public
information requirements of Rule 144 and without other restriction in conformity
with Rule 144, then, unless otherwise required by law, within three (3) business
days of your receipt of certificate of Common Stock and documentation required
pursuant to clause (a) or (b) above, as applicable, or a request from a Holder
for the issuance of an unlegended certificate in the event that you have
received the written confirmation set forth in clause (c) above, you shall issue
the certificates representing the Shares registered in the names of the
purchaser of such Shares or the Holder, as the case may be, and such
certificates shall not bear any legend restricting transfer of the Shares
thereby and should not be subject to any stop-transfer restriction.



--------------------------------------------------------------------------------

All certificates representing the Shares issued pursuant to the instruction set
forth in clause (i) of the second paragraph of this letter shall bear the
following legend (and, solely to the extent instructed to you by the Company or
its legal counsel, a customary “affiliates” legend), and, in the event that you
have not received the documentation required pursuant to clause (a), (b) or
(c) of the immediately preceding paragraph, then the certificates representing
any shares of Common Stock issued pursuant to the instruction set forth in
clause (ii) of the second paragraph of this letter shall bear the following
legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

Very truly yours, IGNYTA, INC. By:  

 

Name:   Jonathan Lim Title:   President and Chief Executive Officer

Acknowledged and Agreed:

OLDE MONMOUTH STOCK TRANSFER CO., INC.

 

By:  

 

Name:   Title:   Date:  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECRETARY’S CERTIFICATE

Date: [            ], 2013

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Ignyta, Inc., a Nevada corporation (the “Company”), and that
as such he is authorized to execute and deliver this certificate in the name and
on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of November 1, 2013, by and among the Company and the
Purchasers party thereto (the “Securities Purchase Agreement”), and further
certifies in his official capacity, in the name and on behalf of the Company,
the items set forth below. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Securities Purchase Agreement.

1. Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
of the Board of Directors held on, or by unanimous written consent dated,
October 31, 2013. Such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect.

2. Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.

3. Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto currently in effect,
and no action has been taken to further amend, modify or repeal such Bylaws, the
same being in full force and effect in the attached form as of the date hereof.

4. Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

 

Name

  

Position

  

Signature

Jonathan Lim    President, Chief Executive Officer   

 

Zachary Hornby    Chief Financial Officer, Vice President, Corporate
Development, and Secretary   

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the date first written above.

 

 

Zachary Hornby Secretary

I, Jonathan Lim, President and Chief Executive Officer of the Company, hereby
certify that Zachary Hornby is the duly elected, qualified and acting Secretary
of the Company and that the signature set forth above is his true signature.

 

 

Jonathan Lim

President, Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

RESOLUTIONS



--------------------------------------------------------------------------------

EXHIBIT B

CERTIFICATE OF INCORPORATION



--------------------------------------------------------------------------------

EXHIBIT C

BYLAWS



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Date: [            ], 2013

The undersigned President and Chief Executive Officer of Ignyta, Inc., a Nevada
corporation (the “Company”), pursuant to Section 2.2(a)(vi) of the Securities
Purchase Agreement, dated as of November 1, 2013, by and among the Company and
the Purchasers signatory thereto (the “Agreement”), hereby certifies to such
Purchasers as follows (capitalized terms used but not otherwise defined herein
shall have the meaning set forth in the Agreement):

1. The representations and warranties of the Company contained in the Agreement
are true and correct in all material respects (except for those representations
and warranties which are qualified as to materiality, in which case such
representations and warranties are true and correct in all respects) as of the
date when made and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a
different specified date.

2. The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
Closing.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above.

 

 

Jonathan Lim President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF LOCK-UP AGREEMENT

LOCK-UP AGREEMENT

[            ], 2013

Ladenburg Thalmann & Co.

570 Lexington Avenue, 12th Floor

New York, New York 10022

Ladies & Gentlemen:

The undersigned is an owner of record or beneficially of certain shares of
common stock, par value $0.00001 per share, of Ignyta, Inc., a Nevada
corporation (the “Company” and the “Shares”), or securities convertible into or
exchangeable or exercisable for Shares. The Company proposes to carry out a
private offering of Shares (the “Offering”) for which Ladenburg Thalmann & Co.
Inc. will act as placement agent (the “Placement Agent”). The undersigned
recognizes that the Offering will be of benefit to the undersigned and will
benefit the Company by, among other things, raising additional capital for its
operations. The undersigned acknowledges that the Company and the Placement
Agent are relying on the representations and agreements of the undersigned
contained in this letter agreement in carrying out the Offering.

In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not, without the prior written consent of the Placement Agent
(which consent may be withheld in its sole discretion), (i) directly or
indirectly, sell, offer, contract or grant any option to sell (including without
limitation any short sale), pledge, transfer, establish an open “put equivalent
position” within the meaning of Rule 16a-1(h) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or otherwise dispose of any Shares,
options or warrants to acquire Shares, or securities exchangeable or exercisable
for or convertible into Shares currently or hereafter owned either of record or
beneficially (as defined in Rule 13d-3 under the Exchange Act) by the
undersigned (or such spouse or family member), (ii) enter into any swap, hedge
or other agreement or arrangement that transfers, in whole or in part, the
economic risk of ownership of any Shares or securities exchangeable or
exercisable for or convertible into Shares, (iii) engage in any short selling of
any Shares or securities exchangeable or exercisable for or convertible into
Shares, or (iv) publicly announce an intention to do any of the foregoing, for a
period commencing on the date hereof and continuing through the close of trading
on the date 180 days after the date of the closing of the Offering (the “Lock-up
Period”); provided, that the foregoing restrictions shall not apply (a) to the
transfer of any or all of the Shares owned by the undersigned (1) by bona fide
gift; (2) either during the undersigned’s lifetime or on death, by will or
intestate succession to the immediate family of the undersigned or to a trust
the beneficiaries of which are, or a partnership of limited liability company
for the benefit of, exclusively the undersigned and/or a member or members of
the undersigned’s immediate family; or (3) to affiliates of the undersigned,
including its partners or members, if applicable, or to any investment fund or
other entity controlled or managed by the undersigned; provided, that in any
such case, it shall be a condition to such transfer that the transferee executes
and delivers to the Company an agreement stating that the transferee is
receiving and holding the Shares subject to the provisions of this letter
agreement, and there shall be no further transfer of such Shares, except in
accordance with this letter agreement; (b) to the exercise of stock options or
warrants or the conversion of convertible securities, provided, that the Shares
received upon such exercise or conversion shall be subject to the terms of this
agreement; or (c) to the establishment of any 10b5-1 trading plan with respect
to the Shares, provided that no transfers are permitted to be made under any
such plan during the



--------------------------------------------------------------------------------

Lock-Up Period. For the purposes of this paragraph, “immediate family” shall
mean the spouse, domestic partner, lineal descendant (including adopted and step
children and grandchildren), father, mother, brother, sister, stepparent,
grandparent, or mother-, father-, son-, daughter-, brother- or sister-in-law of
the transferor.

The foregoing restrictions shall not apply to the transfer of any or all the
Shares owned by the undersigned in connection with any merger or plan of
reorganization that is approved by the Board of Directors of the Company. The
undersigned expressly agrees that the foregoing restrictions shall in the event
of any merger or plan of reorganization that is approved by the Board of
Directors of the Company subsequently apply to any securities received by the
undersigned in any such merger or plan of reorganization in exchange for Shares
or other securities convertible into or exchangeable or exercisable for Shares.

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of Shares or securities convertible into or exchangeable or exercisable
for Shares held by the undersigned except in compliance with the foregoing
restrictions.

This agreement is irrevocable and will be binding on the undersigned and the
respective successors, heirs, personal representatives, and assigns of the
undersigned. However, it is understood that, if (i) the Company notifies the
Placement Agent in writing that it does not intend to proceed with the Offering,
or (ii) if the purchase agreements relating to the Offering (other than the
provisions thereof which survive termination) shall terminate or be terminated
for any reason prior to payment for and delivery of the Shares to be sold
thereunder, this letter agreement shall immediately be terminated and the
undersigned shall automatically be released from all of the obligations under
this letter agreement.

 

Very truly yours,

 

(Name of Stockholder – Please Print)

 

(Signature)

 

(Name of Signatory if Stockholder is an entity—Please Print)

 

(Title of Signatory if Stockholder is an entity—Please Print)